Order reversed on the law and the facts as a matter of discretion, with ten dollars costs and disbursements payable out of the estate, with the privilege to the executor to move for a further bill of particulars. Memorandum: A demand was served upon petitioner-appellant to furnish a bill of particulars of her claim, against the estate of Charles W. Pratt. The bill of particulars was not served for some time and a motion was made to preclude appellant from giving testimony in support of her claim. While the motion was pending appellant did serve a bill of particulars which was reasonably sufficient to satisfy most of the demand. Nevertheless, the order appealed from precludes appellant from giving any testimony in support of her claim unless she shall give another bill of particulars covering the entire field which is at least partially covered by the bill of particulars already given. We think that the bill of particulars which was served upon, and retained by, the executor of the estate should not have been treated as an entire nullity. We think that justice requires that the order be reversed with the right reserved to the executor to move for a further bill of particulars. All concur. (The order grants a motion to preclude petitioner from giving certain testimony in a proceeding to determine a claim for fees for legal services.) Fresent —■ Crosby, P. J., Cunningham, Dowling, Harris and McCum, JJ.